Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 1 of 29




                 Exhibit B
         Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 2 of 29



EXECUTION COPY



                                      SETTLEMENT AGREEMENT

               This Settlement Agreement is made and entered into by and among Defendants Nichicon

Corporation and Nichicon (America) Corporation (together, "Nichicon"); and Plaintiffs Chip-

Tech, Ltd., Dependable Component Supply Corp., eIQ Energy, Inc., and Walker Component

Group, Inc. (collectively, "Direct Purchaser Plaintiffs" or "Plaintiffs" or "Class

Representatives"), who have filed suit as representatives of a class of similarly situated direct

purchasers of aluminum, tantalum and film capacitors ("Capacitors"), as defined below, in the

class action In re Capacitors Antitrust Litigation, Master Docket No. 3:17-md-0280, Civil Action

No. 14-cv-3264-JD, currently pending before the Honorable James Donato in the United States

District Court for the Northern District of California. Plaintiffs enter into this Settlement

Agreement both individually and on behalf of the direct purchaser class they seek to represent.

This Settlement Agreement is intended by the Settling Parties (as defined below) to fully, finally,

and forever resolve, discharge, and settle the Released Claims (as defined below), upon and

subject to the terms and conditions hereof.

               WHEREAS, Direct Purchaser Plaintiffs are prosecuting the Action (as defined below) on

their own behalf and on behalf of the Settlement Class against Nichicon and other Defendants

and alleged co-conspirators;

               WHEREAS, Direct Purchaser Plaintiffs allege, among other things, that Nichicon

participated in an unlawful conspiracy to fix prices and allocate markets for Capacitors in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 et seq. (" Sherman Act");

               WHEREAS, Nichicon has denied and continues to deny Direct Purchaser Plaintiffs'

claims and allegations of wrongdoing; has not conceded or admitted any liability in this Action,

or that it violated any duty owed to the Direct Purchaser Plaintiffs; has denied and continues to


302774486 v1
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 3 of 29




deny all claims of liability against it arising out of any of the conduct, statements, acts or

omissions alleged in the Action; and further denies the allegations that Direct Purchaser Plaintiffs

or any member of the Settlement Class were harmed by any conduct by Nichicon alleged in the

Action or otherwise;

              WHEREAS, Direct Purchaser Plaintiffs and Defendants have engaged in extensive

discovery regarding the facts pertaining to Direct Purchaser Plaintiffs' claims and Defendants'

defenses;

              WHEREAS, Direct Purchaser Plaintiffs and Nichicon agree that neither this Settlement

Agreement nor any statement made in the negotiation thereof shall be deemed or construed to be

an admission or evidence of any liability or wrongdoing by Nichicon or of the truth of any of the

claims or allegations alleged in the Action;

              WHEREAS, Direct Purchaser Plaintiffs have thoroughly analyzed the facts and the law

regarding the Action and have concluded that a settlement with Nichicon at this time according

to the terms set forth below is fair, adequate and reasonable, and in the best interest of Direct

Purchaser Plaintiffs and the Settlement Class;

              WHEREAS, Nichicon has concluded, despite its belief that it is not liable for the claims

asserted against it in the Action and that it has good defenses thereto, that it will enter into this

Settlement Agreement to avoid further expense, inconvenience, and the distraction of

burdensome and protracted litigation, and thereby to put to rest this controversy with respect to

the Direct Purchaser Plaintiffs and the Settlement Class and avoid the risks inherent in complex

litigation;




                                                      2
30277446841
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 4 of 29




              WHEREAS, arm's-length settlement negotiations have taken place between counsel for
Direct Purchaser Plaintiffs and Nichicon, and through mediation conducted by the Honorable

Daniel Weinstein (Ret.);

              WHEREAS, this Settlement Agreement is to resolve Direct Purchaser Plaintiffs' claims

in this Action against Nichicon only with respect to U.S. Purchases of Capacitors; and

              WHEREAS, this Settlement Agreement embodies all of the terms and conditions of the

settlement between Direct Purchaser Plaintiffs and Nichicon, both individually and on behalf of

the Settlement Class; has been reached as a result of the parties' negotiations (subject to the

approval of the Court) as provided herein; and is intended to supersede any prior agreements

between the Settling Parties.

              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

the Settling Parties, by and through their undersigned attorneys of record, in consideration of the

covenants, agreements, and releases set forth herein and for other good and valuable

consideration, that the Action be finally and fully settled, compromised, and dismissed on the

merits and with prejudice as to Nichicon only, without costs as to Direct Purchaser Plaintiffs, the

Settlement Class, or Nichicon, upon and subject to the approval of the Court, following notice to

the Settlement Class, on the following terms and conditions:

Definitions

              The following terms, as used in this Settlement Agreement, shall have the following

meanings:

              a.     "Action" means the direct purchaser action captioned In re Capacitors Antitrust

Litigation, Master Docket No. 17-md-02801-JD, Civil Action No. 14-ev-3264-JD, pending in the

United States District Court for the Northern District of California.



                                                      3
302774400V1
     Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 5 of 29




       b.      "Affiliates" means entities controlling, controlled by or under common control

with another entity.

               "Authorized Claimant" means any member of the Settlement Class who, in

accordance with the terms of this Settlement Agreement, submits a timely claim that is accepted

by the Claims Administrator and approved by the Court in accordance with the applicable

distribution plan or order of the Court ordering distribution to the Settlement Class.

        d.     "Capacitors" means aluminum, tantalum and film capacitors, as they have been

defined in the Consolidated Third Amended Class Action Complaint.

         e.    "Claims Administrator" means the entity engaged by Direct Purchaser Plaintiffs

to administer the settlement, including but not limited to disseminating notice, receiving claims,

and disbursing the Settlement Fund.

         f.     "Class Action" means the Action and all cases consolidated therein.

         g.     "Class Counsel" refers to the Joseph Saveri Law Firm, Inc.

         h.     "Settlement Class Period" means the period from and including January 1, 2002

up to and including July 22, 2015.

                "Court" or "District Court" means the United States District Court for the

Northern District of California.

                "Defendants" means AVX Corporation; ELNA Co., Ltd.; ELNA America Inc.;

Fujitsu, Ltd.; Hitachi Chemical Co., Ltd.; Hitachi AIC Inc.; Hitachi Chemical Co. America, Ltd.;

Holy Stone Enterprise Co., Ltd.; Milestone Global Technology, Inc. (DB/A HolyStone

International); Vishay Polytech Co., Ltd.; KEMET Corporation; KEMET Electronics

Corporation; Matsuo Electric Co., Ltd.; NEC TOKIN Corporation; NEC TOKIN America, Inc.;

Nichicon Corporation; Nichicon (America) Corporation; Nippon Chemi-Con Corporation;
         Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 6 of 29




United Chemi-Con, Inc.; Nissei Electric Co., Ltd.; Nitsuko Electronics Corporation; Okaya

Electric Industries Co., Ltd.; Okaya Electric America Inc.; Panasonic Corporation; Panasonic

Corporation of North America; SANYO Electric Co., Ltd.; SANYO North America Corporation;

ROHM Co., .Ltd.; ROHM Semiconductor U.S.A., LLC; Rubycon Corporation; Rubycon

America, Inc.; Shinyei Kaisha; Shinyei Technology Co., Ltd.; Shinyei Capacitor Co., Ltd.;

Shinyei Corporation of America, Inc.; Shizuki Electric Co., Ltd.; American Shizuki Corporation;

Soshin Electric Co., Ltd.; Soshin Electronics of America Inc.; Taitsu Corporation; Taitsu

America, Inc.; and TOSHIN KOGYO Co., Ltd.

               k.   "Document" is synonymous in meaning and equal in scope to the usage of this

term in Fed. R. Civ. P. 34(a), including, without limitation, electronic or computerized data

compilations. A draft or non-identical copy is a separate document within the meaning of this

term.

               1.   "Effective Date" means the first date after which all of the following events and

conditions have been met or have occurred:

                    1.     All Settling Parties have executed this Settlement Agreement;

                    2.       The Court has entered an order (following preliminary approval of the
                    Settlement Agreement, notice to the Settlement Class, and a fairness hearing),
                    approving this Settlement Agreement under Rule 23(e) of the Federal Rules of
                    Civil Procedure and dismissing the Action against Nichicon with prejudice as to
                    all Settlement Class Members (the "Final Judgment"); and

                    3.      The Final Judgment has become final, with the occurrence of the
                    following: (a) the expiration of the time for appeal or to seek permission to appeal
                    from the Court's approval of the Settlement Agreement and entry of the Final
                    Judgment or (b) if an appeal from an approval and Final Judgment is taken, the
                    affirmance of such Final Judgment in its entirety, without modification, by the
                    court of last resort to which an appeal of such Final Judgment may be taken,
                    provided, however, a modification or reversal on appeal of any amount of Class
                    Counsel's fees and expenses awarded by the Court from the Settlement Fund or
                    any plan of allocation or distribution of the Settlement Fund shall not be deemed a
                    modification of all or part of the terms of this Settlement Agreement or the Final
                    Judgment. Neither the provisions of Rule 60 of the Federal Rules of Civil


302774488 VI
         Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 7 of 29




                    Procedure nor the All Writs Act, 28 U.S.C. § 1651, shall be taken into account in
                    determining the above-stated times.

               M.   "Escrow Account" means that escrow account to be established with a bank or

trust company pursuant to the terms and conditions of the Escrow Agreement.

               n.   "Escrow Agent" means the bank or trust company that agrees to establish and

maintain the Escrow Account pursuant to the terms of the Escrow Agreement.

               o.   "Escrow Agreement" means an escrow agreement in a form mutually satisfactory

to Direct Purchaser Plaintiffs and Nichicon.

               p.   "Final Judgment" means a final order approving the Settlement Agreement under

Rule 23(e) of the Federal Rules of Civil Procedure and dismissing the Action and all claims

therein against Nichicon with prejudice as to all Settlement Class Members.

               q.   "Person" means an individual or an entity.

                    "Preliminary Approval Motion" means a motion requesting entry of an order in

form and substance mutually satisfactory to Direct Purchaser Plaintiffs and Nichicon

preliminarily approving the settlement and authorizing dissemination of notice to the Settlement

Class and scheduling a hearing for final approval of the settlement and for an award of attorneys'

fees, reimbursement of costs, and service awards to Settlement Class Members.

                    "Released Claims" means those claims released pursuant to this Settlement

Agreement.

               t.   "Releasees" refers to Nichicon and their Affiliates; their respective past and

present officers, directors, employees, managers, members, partners, agents, attorneys and legal

representatives, assigns, servants, and representatives, and the predecessors, successors, heirs,

executors, administrators, and assigns of each of the foregoing.




                                                      6
302774488 v1
         Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 8 of 29




               u.   "Releasors" refers to Direct Purchaser Plaintiffs and Settlement Class Members,

and their respective past and present parents, members, subsidiaries, Affiliates, officers,

directors, employees, agents, attorneys, servants, and representatives and the predecessors,

successors, heirs, executors, administrators, and assigns of each of the foregoing.

               v.   "Settlement" means the settlement of the Released Claims set forth herein.

               W.   "Settlement Agreement" means this Settlement Agreement.

               x.   "Settlement Amount" means exactly the sum of Ninety Million USD

($90,000,000) payable in the lawful money of the United States.

               y.   "Settlement Class" means all persons in the United States that purchased

Capacitors (including through controlled subsidiaries, agents, Affiliates or joint ventures) directly

from any of the Defendants, their subsidiaries, agents, Affiliates or joint ventures from January 1,

2002 through July 22, 2015, Excluded from the Settlement Class are: (i) Defendants (and their

subsidiaries, agents and affiliates); (ii) shareholders holding more than 10% equity interest in a

Settling Defendant as of the date that the Settlement Agreement with the Settling Defendant is

fully executed; (iii) each member of the Settlement Class that timely requests exclusion by

`opting out'; (iv) governmental entities; and (v) the judges and chambers staff in this case,

including their immediate families.

               z.   "Settlement Class Member" means a person that falls within the definition of the

Settlement Class and that does not timely and validly elect to be excluded from the Settlement

Class in accordance with the procedure to be established by the Court.

               aa. "Settlement Fund" means any amount paid by Nichicon towards the Settlement

Amount, and any interest earned on that amount.




                                                     7
302774468 v1
     Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 9 of 29




        bb.    "Settling Parties" means, collectively, Direct Purchaser Plaintiffs (on behalf of

themselves and the Settlement Class) and Nichicon.

        cc.    "U.S. Purchases" shall mean purchases of Capacitors directly from all Defendants

other than a Defendant adjudicated not to have participated in a conspiracy as alleged in the

Action and other than a Defendant voluntarily dismissed from the Action on the basis of

insufficient evidence that the dismissed Defendant participated in a conspiracy as alleged in the

Action, where the Capacitors were shipped to a location within the United States or the related

invoices were sent to a location within the United States.

Approval of this Settlement Agreement and Dismissal of Claims

        1.     Best Efforts to Effectuate this Settlement. Direct Purchaser Plaintiffs and

Nichicon shall use their best efforts to effectuate this Settlement Agreement, and they shall

cooperate in the Direct Purchaser Plaintiffs' efforts promptly to seek and obtain the Court's

preliminary and final approval of this Settlement Agreement (including providing appropriate

affidavits and cooperating to provide the Settlement Class with notice under Federal Rules of

Civil Procedure 23 (c) and (e)) and to secure the prompt, complete, and final dismissal with

prejudice of the Action as to Nichicon only.

        2.     Motion for Preliminary Approval and Notice to Settlement Class Members.

Direct Purchaser Plaintiffs shall make best efforts to submit by December 31, 2018 this

Settlement Agreement to the Court with a Motion for Preliminary Approval requesting entry of

an order in form and substance mutually satisfactory to Direct Purchaser Plaintiffs and Nichicon

preliminarily approving the settlement, certifying a Settlement Class, authorizing dissemination

of notice to the Settlement Class, scheduling a hearing for final approval of the settlement, and

seeking an advance for costs of settlement notice and related administrative costs (the
      Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 10 of 29




"Preliminary Approval Motion"). Additionally, in the notice to the Settlement Class, Plaintiffs

may seek an award of attorneys' fees, reimbursement of costs, and service awards to Settlement

Class Members.

              3.   The Preliminary Approval Motion shall include the proposed form of, method for,

and timetable for dissemination of notice to the Settlement Class and shall recite and ask the

Court to find that the proposed form and method for dissemination of the notice to the Settlement

Class constitutes valid, due and sufficient notice to the Settlement Class, constitutes the best

notice practicable under the circumstances, and complies fully with the requirements of Federal

Rule of Civil Procedure 23.

              4.   Class Counsel may, to the extent practicable, seek to combine dissemination of

notice of this Settlement Agreement with notice of other settlement agreements reached with

other Defendants to reduce the expense of notice. The text of any combined notice shall be

agreed upon by Plaintiffs, Nichicon, and any other settling Defendant before submission of the

notice to the Court for approval.

              5.   Claims Administrator. Direct Purchaser Plaintiffs shall retain a Claims

Administrator, which shall be responsible for the claims administration process, distribution to

Settlement Class Members, withholding and paying applicable taxes, and other duties as

provided herein. The fees and expenses of the Claims Administrator shall be paid exclusively out

of the Settlement Fund. In no event shall Nichicon be separately responsible for any fees or

expenses of the Claims Administrator other than provided by this Settlement Agreement.

              6.   Requests for Exclusion (Opt -outs): Any Settlement Class Member that wishes to

seek exclusion from the Settlement Class by "opting out" must timely submit a written request

for exclusion to the Claims Administrator (a "Request for Exclusion"). To be effective, such



                                                    9
302774466vi
       Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 11 of 29




Requests for Exclusion must state: the Settlement Class Member's full legal name, address and

telephone number; that the Settlement Class Member purchased Capacitors directly from one or

more of the Defendants during the Settlement Class Period; and a statement that the Settlement

Class Member (1) wants to be excluded from the In re Capacitors Antitrust Litigation class

action settlement with Nichicon, and (2) understands that by so doing, the Settlement Class

Member will not be able to receive any money or benefits from the settlement with Nichicon

under the Settlement Agreement. All Requests for Exclusion must be signed and dated by the

Settlement Class Member or its officer or legal representative, and be (a) mailed to the Claims

Administrator via First Class United States Mail (or United States Mail for overnight delivery)

and postmarked by a date certain to be specified on the Court-approved notice to the Settlement

Class (the "Opt-Out Date"), or (b) received by the Claims Administrator by the Opt-Out Date,

provided, however, that if a Settlement Class Member mails a Request for Exclusion pursuant to

option        (a), it will be effective only if received by the Claims Administrator on or before ten (10)
calendar days after the Opt-Out Date. The Claims Administrator shall provide to counsel for

Nichicon all Requests for Exclusion and documents submitted therewith, and the Claims

Administrator shall prepare a summary of the opt-outs to be filed with the Court. With the

Motion for Final Judgement, Class Counsel will file with the Court a complete list of Requests

for Exclusion from the Settlement Class, including only the name, city and state of the person or

entity requesting exclusion. Persons who opt-out are not entitled to any monetary award from the

Settlement Fund.

              7.      Within ten (10) days of the deadline set by the Court for Settlement Class

Members to submit a Request for Exclusion from participating in Direct Purchaser Plaintiffs'

settlement with Nichicon, or within ten (10) days after receipt by the Claims Administrator of



                                                        10
302774400vi
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 12 of 29




any Request for Exclusion submitted by a Settlement Class Member pursuant to Paragraph 6,

supra, whichever is later, Class Counsel shall inform counsel for Nichicon of Settlement Class

Members.

Final Approval

               8.   Motion for FinalApproval and Entry of Final Judgment. Not less than thirty-

five (35) days prior to the date set by the Court to consider whether this Settlement should be

finally approved, Plaintiffs shall submit, and Nichicon shall not object to, a Motion for Final

Approval of the Settlement by the Court, seeking the following:

                    a.     Certifying the Settlement Class, pursuant to Federal Rule of Civil
                    Procedure 23, solely for purposes of settlement;

                    b.     Fully and finally approving this Settlement Agreement and its terms as
                    being a fair, reasonable, and adequate settlement as to the Settlement Class
                    Members within the meaning of Rule 23(e) of the Federal Rules of Civil
                    Procedure and directing its consummation according to its terms and conditions;

                    c.      Finding that the notice given to Settlement Class Members constitutes the
                    best notice practicable under the circumstances and complies in all due respects
                    with the due, adequate and sufficient notice requirements of Federal Rule of Civil
                    Procedure 23, and meets the requirements of due process;

                    d.     Directing that, as to Nichicon, the Action be dismissed with prejudice and,
                    except as provided for in this Settlement Agreement, without costs;

                    e.     Discharging and releasing the Releasees from the Released Claims;

                    f.      Permanently barring and enjoining the institution and prosecution, by
                    Direct Purchaser Plaintiffs and Settlement Class Members, of any other action
                    against the Releasees based on the Released Claims;

                    g.      Reserving continuing and exclusive jurisdiction over the Settlement and
                    this Settlement Agreement, including all future proceedings concerning the
                    administration, interpretation, consummation, and enforcement of this settlement,
                    to the District Court; and

                    h.      Finding under Federal Rule of Civil Procedure 54(b) that there is no just
                    reason for delay and directing that the judgment of dismissal as to Nichicon shall
                    be final and entered forthwith.



                                                     11
302774488 v1
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 13 of 29




               In conjunction with or promptly after the Court fully and finally approves this Settlement

Agreement and its terms, Plaintiffs shall seek entry of Final Judgment as to Nichicon.

               9.     At least five (5) business days prior to the filing of the Preliminary Approval

Motion and the Motion for Final Approval of the Settlement, Class Counsel will send working

drafts of these papers to counsel for Nichicon. The text of any proposed form of order

preliminarily or finally approving the Settlement shall be agreed upon by Plaintiffs and Nichicon

before it is submitted to the Court and shall be consistent with the terms of this Settlement

Agreement and the Settlement Class definition set forth herein.

               10.    Stay Order. Upon the execution of this Settlement Agreement, the Action with

respect to Direct Purchaser Plaintiffs shall be stayed as against Nichicon only. Should the Action

be tried against any or all of the remaining Defendants, the parties specifically agree that any

findings therein shall not be binding on or admissible in evidence against Nichicon or prejudice

Nichicon in any way in any future proceeding involving Nichicon. Neither Nichicon nor the

Direct Purchaser Plaintiffs shall file motions against the other or initiate or participate in any

discovery, motion, or proceeding directly adverse to the other in connection with the Action,

except as specifically provided for herein. Nichicon and the Direct Purchaser Plaintiffs shall not

be obligated to engage in, respond to or supplement prior responses to formal or informal

discovery that has been previously propounded or initiated by the other in the Action.

Notwithstanding the above, Nichicon agrees that Class Counsel for Direct Purchaser Plaintiffs

may participate in and ask questions at depositions, if any, of Nichicon witnesses noticed by

other plaintiffs in any litigation, including this Action, that has been consolidated or centralized

in this multidistrict litigation styled In re Capacitors Antitrust Litigation, Master Docket No. 17-

md-02801-JD (N.D. Cal.). Nothing in this agreement shall be construed to preclude Direct



                                                        12
302774488 v1
       Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 14 of 29




Purchaser Plaintiffs from accessing any discovery produced by any party or third-party in

connection with any litigation, including this action, that has been consolidated or centralized in

this multidistrict litigation.

               11.   Upon the date that the Court enters an order preliminarily approving the

Settlement Agreement, Direct Purchaser Plaintiffs and members of the Settlement Class shall be

barred and enjoined from commencing, instituting or continuing to prosecute any action or any

proceeding in any court of law or equity, arbitration tribunal, administrative forum or other

forum of any kind based on the Released Claims.

               12.   Nothing in this Settlement Agreement shall prohibit the Direct Purchaser

Plaintiffs or Class Counsel from continuing to participate in discovery in the Action against each

other, other Defendants, or third parties.

Release and Discharge

               13.   Released Claims. In addition to the effect of the Final Judgment entered in

accordance with this Settlement Agreement, upon the occurrence of the Effective Date and in

consideration of payment of the Settlement Amount, the Releasees shall be completely released,

acquitted, and forever discharged from any and all manner of claims, demands, rights, actions,

suits, and causes of action, whether class, individual, or otherwise in nature, damages whenever

incurred, liabilities of any nature whatsoever, including costs, expenses, penalties, injuries, and

attorneys' fees that Releasors, or any one of them, whether directly, representatively, derivatively,

or in any other capacity, ever had, now have, or hereafter can, shall, or may have against the

Releasees, whether known or unknown, relating in any way to any conduct by Releasees alleged

in the Action and any joint and several liability arising from the conduct of any of the Defendants

in the Action prior to the Effective Date arising under or relating to any federal or state antitrust

laws, unfair competition, unfair practices or trade practice laws, civil conspiracy, or common law

                                                      13
902774468 vt
       Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 15 of 29




or statutory fraud claims, whether such claims are known or unknown, suspected or unsuspected,

asserted or unasserted, foreseen or unforeseen, actual or contingent, liquidated or unliquidated,

regardless of legal theory and regardless of the type or amount of relief or damages claimed, or

claims that have been, could have been, or in the future might have in law or in equity, on

account of arising out of, resulting from, or in any way related to any conduct regardless of

where it occurred at any time prior to the Effective Date, concerning the purchase, pricing,

selling, invoicing, discounting, marketing, manufacturing and/or distributing of Capacitors in the

United States and its territories or for delivery in the United States and its territories. The

Released Claims also include, but are not limited to, all claims asserted or which could have been

asserted in the Action relating to or arising out of the facts, occurrences, transactions, statements,

or other matters alleged in this Action including, but not limited to, claims arising under federal

or state antitrust, unfair competition, unfair practices, price discrimination, unitary pricing, trade

practice, or civil conspiracy law, including without limitation the Sherman Act, 15 U.S.C. § 1 et

seq., but excluding (a) any claim for any product defect, breach of warranty, breach of contract,

trade claims, claims under the Uniform Commercial Code or similar claims between Settlement

Class Members and Nichicon relating to Capacitors or any claim for personal or bodily injury,

(b) claims based on indirect purchases of Capacitors, and (c) claims based on purchases of

Capacitors excluded by the Foreign Trade Antitrust Improvement Act, 15 U.S.C. § 6a.

               14.   Covenant Not to Sue. Releasors shall not, after the Effective Date of this

Settlement Agreement, assert any claim or commence, institute, maintain or prosecute any suit,

action, complaint, or proceeding seeking to recover against Nichicon or any of the Releasees

based on any of the Released Claims, whether on his, her, or its own behalf or as part of any

putative, purported or certified class of purchasers. Releasors and Class Counsel acknowledge



                                                      14
302774488 v1
       Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 16 of 29




that they and Nichicon each consider it to be a material term of this Settlement Agreement that

all Releasors will be bound by the provisions of this paragraph.

               15.   Upon the acceptance by the Claims Administrator and approval by the Court of a

claim timely submitted by an Authorized Claimant, Nichicon waives and relinquishes as against

each such Authorized Claimant any rights pursuant to arbitration agreements, forum selection

clauses, and/or jury waiver clauses with respect to the Released Claims.

               16.   Waiver of California Civil Code § 1542 and Similar Laws. The Releasors

acknowledge that for the consideration received hereunder, it is their intention to release, and

they are releasing all Released Claims, whether known or unknown. In furtherance of this

intention, the Releasors expressly waive and relinquish, to the fullest extent permitted by law,

any rights or benefits conferred by the provisions of California Civil Code Section 1542

("Section 1542") and similar provisions in other states. The Releasors acknowledge that they

have been advised by Class Counsel of the contents and effects of California Civil Code Section

1542, which provides:

                     A general release does not extend to claims which the creditor
                     does not know or suspect to exist in his favor at the time of
                     executing the release, which if known by him must have
                     materially affected his settlement with the debtor.

               17.   The provisions of the release set forth above in Paragraph 15 shall apply

according to their terms, regardless of provisions of Section 1542 or any equivalent, similar, or

comparable present or future law or principle of law of any jurisdiction. The Releasors may

hereafter discover facts other than or different from those that they know or believe to be true

with respect to the subject matter of the Released Claims, but the Releasors hereby expressly

waive and fully, finally, and forever relinquish any and all rights and benefits existing under (1)

Section 1542 or any equivalent, similar, or comparable present or future law or principle of law


                                                      15
702774488 v1
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 17 of 29




of any jurisdiction and (ii) any law or principle of law of any jurisdiction that would limit or

restrict the effect or scope of the provisions of the release set forth herein.

               18.   Claims Excluded from Release. Nothing in this Settlement Agreement is intended

to limit, reduce or affect whatever rights Settlement Class Members or any of them may have to

seek damages or other relief in the Action or elsewhere from any person or entity other than

Nichicon and/or any Releasee, as that term is defined herein, to the fullest extent allowed by law.

This Settlement Agreement does not settle or compromise any claim by Settlement Class

Members asserted in the Action against any other Defendant. Nichicon's sales to the Settlement

Class shall not be removed from the Action for purposes of the Settlement Class asserting joint

and several liability or any derivative liability against any other Defendant.

Settlement Consideration

               19.   Settlement Payment. Subject to the provisions hereof, and in full, complete, and

final settlement of the Action as provided herein, Nichicon shall pay into the Escrow Account the

Settlement Amount of $90,000,000.00 USD, payable in the lawful money of the United States no

later than January 31, 2019.

               20.   Notice Fees and Costs. Upon the Court's order granting the Preliminary Approval

Motion, the Settlement Fund shall be immediately available for reimbursement of costs, fees, and

expenses related to providing notice to the Settlement Class. For purposes of clarification, such

costs, fees, and expenses related to notice to the Settlement Class Members shall be paid

exclusively from the Settlement Fund.

Settlement Fund

               21.   Each Settlement Class Member shall Iook solely to the Settlement Fund for

settlement and satisfaction, as provided herein, of all claims released by the Releasors. Except as



                                                     16
302774488 v1
       Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 18 of 29




provided by order of the Court, upon finally approving and giving effect to the Settlement

Agreement, no Settlement Class Member shall have any interest in the Settlement Fund or any

portion thereof.

               22.   Before the Effective Date, disbursements for expenses associated with providing

notice of the settlement to the Settlement Class, expenses associated with administering the

settlement, and any payments and expenses incurred in connection with taxation matters relating

to the settlement and this Settlement Agreement may be made from the Settlement Fund. In the

event the Settlement Agreement is disapproved, rescinded, or the Effective Date does not occur,

such amounts shall be refunded to Nichicon.

               23,   The Settlement Fund will be invested in instruments secured by the full faith and

credit of the United States and any interest earned (or negative interest) thereon shall become

part of (or paid from) the Settlement Fund. Such portions of the Settlement Fund as may

reasonably be needed to pay current expenses associated with providing notice to the Settlement

Class and administering the Settlement Fund may be paid from the Escrow Account.

               24.   No Liability for Distribution of Settlement Fund. Neither the Releasees nor their

counsel shall have any responsibility for, interest in, financial obligation for, or liability

whatsoever with respect to the investment, distribution, use, or administration of the Settlement

Fund, including, but not limited to, the costs and expenses of such investment, distribution, or

administration, except as otherwise provided in this Settlement Agreement. Nichicon and its

counsel shall likewise have       no responsibility for, interest in, financial obligation for, or liability
whatsoever with respect to the allocation or distribution of the Settlement Fund and shall not be

responsible or otherwise liable for any disputes relating to the amount, allocation, or distribution

of any fees, costs, or awards. Further, after paying the Settlement Amount, Nichicon shall not be



                                                        17
302774488 v5
         Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 19 of 29




liable for any additional payments to the Settlement Class Members or Class Counsel pursuant to

this Settlement Agreement.

                 25.   Distribution of Net Settlement Fund. After the Effective Date, the Settlement

Fund shall be distributed in accordance with a distribution plan that Class Counsel shall submit

at the appropriate time for approval by the Court.

                 26.   Attorneys' Fees. Class Counsel may, in its sole discretion, seek an award of

attorneys' fees, reimbursement of expenses, and service awards to Settlement Class Members at

the time of filing the Preliminary Approval Motion or at the time Notice is disseminated to the

Settlement Class or in a subsequent notice to the Settlement Class.

                 27.   The procedure for; and the allowance or disallowance by the Court of, any

application by Class Counsel for attorneys' fees and expenses are not part of the settlement, and

are to be considered by the Court separately from the Court's consideration of the fairness,

reasonableness and adequacy of the settlement. Any order or proceeding relating to any

application for, or approval of, attorneys' fees and expenses, the pendency of any such

application, or any appeal or review of an order relating thereto or reversal or modification

thereof, shall not operate to terminate or cancel this Settlement Agreement, or affect or delay the

finality of the Judgment.

                 28.   Class Counsel shall have sole authority to determine the allocation of attorneys'

fees awarded by the Court. Nichicon shall have no responsibility for; and no liability whatsoever

with respect to, the division of attorneys' fees and expenses among Plaintiffs' counsel, and any

negotiation or dispute among Plaintiffs' counsel in that regard shall not operate to terminate or

cancel this Settlement Agreement, or affect or delay the finality of the Judgment. Nichicon shall

have no responsibility for, and no liability whatsoever with respect to, any payment(s) to



                                                        18
302774 488 V t
      Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 20 of 29




Plaintiffs' counsel or to any other counsel representing any Direct Purchaser Plaintiff or the

Settlement Class pursuant to this Settlement Agreement and/or to any other person who may

assert some claim thereto or any fee and expense award that the Court may make in this Action,

other than as set forth in this Settlement Agreement.

              29.   Direct Purchaser Plaintiffs and Class Counsel and any other counsel representing

any Direct Purchaser Plaintiff or the Settlement Class shall be reimbursed and paid solely out of

the Settlement Fund for all costs, fees and expenses including, but not limited to, attorneys' fees;

past, current, or future litigation expenses (including, but not limited to, experts' and consultants'

fees and expenses); the costs of giving notice of this settlement to the Settlement Class; and any

service awards to the Settlement Class Members, subject to application to and approval of the

Court.

              30.   At the discretion of Class Counsel, disbursement of such fees, costs, and

expenses, as ordered by the Court, need not be delayed by reason of any appeal of the Final

Judgment; provided, however, if the Court's award of fees, costs, and expenses is vacated,

reversed, or reduced on or as a result of an appeal, Class Counsel shall within ten (10) business

days after receiving written notice from the Court of such vacatur, reversal, or reduction, make a

refund to the Escrow Account in the amount of such vacatur, reversal., or reduction with interest,

except for any expenses or costs relating to settlement administration, notice to Settlement Class

Members, and the payment of taxes as set forth in Paragraphs 31(a)(i)-(iii) & 3 1(b)(ii)-(iii) of

this Settlement Agreement.

Disbursement of the Settlement Fund

              31.   The Settlement Fund shall be disbursed as follows, or as otherwise ordered by the

Court.

                    a.     Prior to entry of Final Judgment:

                                                     19
302774468Vi
       Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 21 of 29




                    i,     Any fees and expenses incurred in administering the Escrow
                    Account and the Settlement Fund shall be paid from the Settlement Fund,
                    The costs of settlement notice and administration of the Settlement
                    Agreement and Settlement Fund shall be paid by the Escrow Agent to the
                    Claims Administrator with notice of such payments prior to entry of Final
                    Judgment provided to counsel for the Settling Parties. After the Effective
                    Date, notice shall be provided to Class Counsel.

                    ii.     Disbursements for the payment of any taxes (including any
                    estimated taxes, interest or penalties) due, as a result of income earned by
                    the Settlement Fund, shall be made promptly by the Escrow Agent with
                    notice of such disbursements prior to entry of Final Judgment provided to
                    counsel for the Settling Parties. After entry of Final Judgment, notice shall
                    be provided to Class Counsel.

                    iii.   The Settlement Fund shall be made available to Class Counsel for
                    purposes of paying the actual cost of settlement notice and related
                    administrative costs;

               b.   After entry of Final Judgment:

                    i.      The attorneys' fees and litigation expenses approved by the Court
                    may be distributed to Class Counsel from the Settlement Fund within five
                    (5) days of an order approving attorneys' fees and expenses. Class Counsel
                    may withdraw from the Settlement Fund and allocate amongst counsel for
                    the Plaintiffs any fees and expenses so awarded to them by the Court;
                    provided, however, that in the event that the order(s) approving the fee and
                    expense award is reversed or modified on appeal, and in the event that
                    counsel for the Plaintiffs (or any of them) has received payment, such
                    counsel shall, within ten (10) business days of the date which the fee and
                    expense award is modified or reversed, refund to the Settlement Fund the
                    fees and expenses previously received by them in full (less costs of notice)
                    or in any amount consistent with such reversal or modification, plus any
                    actual interest earned thereon through the date of such refund;

                    ii.    Fees or expenses incurred in connection with the administration of
                    the Escrow Account and the Settlement Fund, including the fees and
                    expenses incurred as part of notice and claims administration, shall be paid
                    from the Settlement Fund by the Escrow Agent with notice of such
                    disbursements provided to Class Counsel;

                    iii.    Disbursements for the payment of any taxes (including any
                    estimated taxes, interest or penalties) due as a result of income earned by
                    the Settlement Fund shall be made promptly by the Escrow Agent with
                    notice of such disbursements provided to counsel for the Settling Parties.

               c,   After the Effective Date:


                                                20
302774488 vi
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 22 of 29




                            i.      Any service awards awarded by the Court for services rendered to
                            the Settlement Class by Class Representatives as set forth in the proposed
                            notice forms ordered by the Court may be distributed to Settlement Class
                            Members from the Settlement Fund after the Effective Date of the
                            Settlement; and

                            ii.     The balance of the Settlement Fund after the payment of attorneys'
                            fees, costs, and expenses, taxes, service awards, costs of notice, and
                            administration of the Settlement and Settlement Fund, and pursuant to the
                            procedures set forth in a plan of allocation, may be distributed to
                            Authorized Claimants in accordance with the applicable procedures as
                            approved by the Court.

               32.   Balance Remaining in Settlement Fund. In the event monies remain as residue

in the Settlement Fund following all distribution efforts approved by the Court (whether by

reason of tax refunds, uncashed checks or otherwise), Class Counsel shall move the Court for an

order disposing of all such funds, including additional possible distributions to approved

Settlement Class claimants and/or cypres distribution as approved by the Court.

               33.   Use fAgreement as Evidence. The Settling Parties agree that this Settlement

Agreement, whether or not it shall become final, and any and all negotiations, documents, and

discussions associated with it, shall be governed by Federal Rule of Evidence 408 and shall not

be deemed or construed to be an admission or evidence of any violation of any statute or law or

of any Iiability or wrongdoing by Nichicon or of the truth of any of the claims or allegations

made in the Action, and evidence thereof shall not be admissible or used directly or indirectly in

any way in the Action or in any other action or proceeding, except an action to enforce or

interpret the terms of the Settlement Agreement. The parties expressly reserve all of their rights if

the settlement does not become final in accordance with the terms of this Settlement Agreement.

Taxes

               34.   Class Counsel shall be solely responsible for directing the Claims Administrator

to file all informational and other tax returns necessary to report any taxable and/or net taxable


                                                     21
302774489 v1
       Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 23 of 29




income earned by the Settlement Fund. Further, Class Counsel shall be solely responsible for

directing the Escrow Agent to take out of the Settlement Fund, as and when legally required, any

tax payments, including interest and penalties due on income earned by the Settlement Fund.

Nichicon shall have no responsibility to make any filings relating to the Settlement Fund and

shall have no responsibility to pay tax on any income earned by the Settlement Fund or to pay

any taxes on the Settlement Fund unless the settlement is not consummated, and the Settlement

Fund is returned to Nichicon. Other than as specifically set forth herein, Nichicon shall have no

responsibility for the payment of taxes or tax expenses.

              35.   For the purpose of § 468B of the Internal Revenue Code of 1986, as amended;

and the regulations promulgated thereunder, the "Administrator" of the Escrow Account shall be

the Claims Administrator, who shall timely and properly file or cause to be filed on a timely

basis, all tax returns necessary or advisable with respect to the Escrow Account (including

without limitation all income tax returns, all informational returns, and all returns described in

Treas. Reg. § 1.468B2(I)).

              36,   The Settling Parties shall treat, and shall cause the Claims Administrator to treat,

the Escrow Account as being at all times a "qualified settlement fund" within the meaning of

Treas. Reg. § 1.468B1. The parties, their counsel, the Claims Administrator, and the Escrow

Agent agree that they will not ask the Court to take any action inconsistent with the treatment of

the Escrow Account in such manner. In addition, the Claims Administrator and, as required, the

parties, shall timely make such elections as necessary or advisable to carry out the provisions of

this paragraph, including the "relation-back election" (as defined in Treas. Reg. § 1.468B1(j))

back to the earliest permitted date. Such elections shall be made in compliance with the

procedures and requirements contained in such regulations. It shall be the responsibility of the



                                                      22
3027744B8vl
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 24 of 29




Claims Administrator timely and properly to prepare and deliver the necessary documentation for

signature by all necessary parties and thereafter to cause the appropriate filing to occur. All

provisions of this Settlement Agreement shall be interpreted in a manner that is consistent with

the Escrow Account being a "qualified settlement fund" within the meaning of Treas. Reg.

§ 1,468B1. Interest earned by the Settlement Fund (less any tax imposed upon such interest)

shall be for the benefit of the Settlement Class, less reasonable attorneys' fees and expenses

approved by the Court (and any interest awarded thereon), any Court-approved awards to

Plaintiffs, and payment of any and all administrative expenses associated with the Action or the

settlement.

               Failure to Enter Preliminary Approval Order, Final Approval Order or Judgment
               and Rights to Rescind the Settlement Agreement

               37.   If the Court declines to approve this Settlement Agreement, or if such approval is

materially modified or set aside on appeal, or if the Court does not enter the Final Judgment as

provided in Paragraph 8, or if the Court enters the Final Judgment and order and appellate review

is sought and, on such review, such Final Judgment is not affirmed, then Nichicon and the Direct

Purchaser Plaintiffs shall each, in their respective sole discretion, have the option to rescind this

Settlement Agreement in its entirely. Provided, however, that the Settling Parties agree to act in

good faith to secure Final Approval of this Settlement and agree to attempt in good faith to

address any issues raised by the Court or any court of appeals in disapproving, materially

modifying or setting aside the Settlement Agreement. After a reasonable period of such attempts

to address any such court identified issues, either Nichicon or Direct Purchaser Plaintiffs may

rescind this Settlement Agreement by providing 10 days written notice to the undersigned

counsel, by email and personal delivery or overnight courier. Without limiting the foregoing,

Nichicon shall have, in its sole and absolute discretion, the option to rescind the Settlement in its


                                                     23
302774488 vi
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 25 of 29




entirety in the event that the Judgment, upon becoming Final, does not provide for the dismissal

with prejudice of the Action against them. Upon such notice of rescission, any and all amounts

constituting the Settlement Fund (including but not limited to, any fees, costs, and/or expenses

advanced to Class Counsel pursuant to Paragraphs 2 and 29-30 above) shall be returned

forthwith to Nichicon, except for any disbursements made or incurred in accordance with

Paragraphs 20 and 31(a)(i)-(iii) & 31(b)(ii)-(iii) of this Settlement Agreement. In such event, the

Escrow Agent shall disburse the Settlement Fund to Nichicon in accordance with this paragraph

within fifteen (15) business days after receipt of either (i) written notice signed by counsel for

Nichicon and Counsel stating that this Settlement Agreement has been canceled, rescinded or

terminated or (ii) any order of the Court so directing. If the Settlement Agreement is rescinded,

cancelled or terminated any obligations pursuant to this Settlement Agreement (other than

disbursement of the Settlement Fund to Nichicon as set forth above) shall cease immediately. A

modification or reversal on appeal of any amount of Class Counsel's fees and expenses awarded

by the Court from the Settlement Fund shall not be deemed a modification of all or part of this

Settlement Agreement or the Final Judgment.

               Miscellaneous

               38.   Direct Purchaser Plaintiffs expressly warrant that, in entering into this Settlement

Agreement, they have relied solely upon their own knowledge and investigation, and not upon

any promise, representation, warranty, or other statement by Nichicon not expressly contained in

this Settlement Agreement.

               39.   The agreed-upon procedures and requirements regarding Settlement Class

Members' rights and options, including filing objections in connection with and/or appearing at

the final approval hearing, are intended to ensure the efficient administration of justice and the



                                                      24
302774488 v1
      Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 26 of 29




orderly presentation of any Settlement Class Members' objections to the Settlement Agreement,

in accordance with such Settlement Class Members' due process rights. The Settling Parties will

request that the order granting the Preliminary Approval Motion further provide that objectors

that fail to properly or timely file their objections, along with the required information and

documentation set forth above, or to serve them as provided above, shall not be heard during the

Final Approval Hearing or have their objections considered by the Court.

              40.   Headings. The headings used in this Settlement Agreement are intended for the

convenience of the reader only and shall not affect the meaning or interpretation of this

Settlement Agreement.

              41.   No Party Deemed To Be the Drafter.   None of the parties hereto shall be deemed

to be the drafter of this Settlement Agreement or any provision hereof for the purpose of any

statue, case law, or rule of interpretation or construction that would or might cause any provision

to be construed against the drafter hereof.

              42.   Entire Agreement. This Settlement Agreement constitutes the entire completed

agreement among Plaintiffs and Nichicon pertaining to the settlement of the Action against

Nichicon. This Settlement Agreement may be modified or amended only by a writing executed

by Class Counsel and Nichicon.

              43.   If any one or more of the provisions of this Settlement Agreement shall for any

reason be held to be illegal, invalid, or unenforceable in any respect, such illegality, invalidity, or

unenforceability shall not affect any other provision if Nichicon's counsel and Class Counsel

mutually agree to proceed as if such illegal, invalid, or unenforceable provision had never been

included in the Settlement Agreement.




                                                    25
30271448681
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 27 of 29




               44.   Choice of Law. All terms of this Settlement Agreement shall be governed and

interpreted according to the substantive laws of the State of California without regard to its

choice of law or conflict of laws principles.

               45.   Consent to Jurisdiction. The Court retains exclusive jurisdiction over all matters

relating to the implementation and enforcement of the Settlement Agreement. Plaintiffs and

Nichicon hereby irrevocably submit to the exclusive and continuing jurisdiction of the Court for

any suit, action, proceeding or dispute arising out of or related to this Settlement Agreement or

the applicability or interpretation of this Settlement Agreement.

               46.   Execution in Counterparts. This Settlement Agreement may be executed in

counterparts by Class Counsel and Nichicon, and a facsimile or PDF signature shall be deemed

an original signature for purposes of executing this Settlement Agreement and so executed shall

constitute one agreement.

               47.   Notification of State Officials. Nichicon shall notify federal and state officials of

this settlement as specified in 28 U.S.C. §§ 1715(a) & (b).

               48.   Binding Effect. This Settlement Agreement shall be binding upon, and inure to

the benefit of, the successors and assigns of the parties hereto. Without limiting the generality of

the foregoing, each and every covenant and agreement herein by Direct Purchaser Plaintiffs and

Class Counsel shall be binding upon all Settlement Class Members.

               49.   Authorization to Enter Settlement Agreement. Each of the undersigned attorneys

represents that he or she is fully authorized to conduct settlement negotiations and to enter into

the terms and conditions of, and to execute, this Settlement Agreement on behalf of his or her

respective clients, subject to Court approval.

               50.   Confidentiality of Settlement Negotiations. Class Counsel shall keep strictly



                                                       26
,0277448e vi
        Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 28 of 29




confidential and not disclose to any third party, including specifically any counsel representing

any other current or former party to the Action, any non-public information regarding the

Settling Parties' negotiation of this settlement and/or the Settlement Agreement, except that the

Settling Parties may file under seal any documents concerning this Settlement or the negotiation

of the Settlement Agreement in connection with a motion or proceeding to enforce or contest the

terms of this Settlement Agreement. For the sake of clarity, information contained within this

Settlement Agreement shall be considered public, and Nichicon may issue a press release

regarding execution of the Settlement Agreement and the amount paid in connection with the

Settlement Agreement.

               51.   Notices. Unless otherwise specifically provided for herein, any notice or other

communication required or permitted to be delivered to any party under this Settlement

Agreement shall be in writing and shall be deemed properly delivered, given and received when

delivered to the address set forth beneath the name of such party signing below.




                                                     27
302774488 v1
       Case 3:17-md-02801-JD Document 497-4 Filed 03/01/19 Page 29 of 29




IN WITNESS WHEREOF, the parties hereto, through their fully authorized representatives,

have agreed to this Settlement Agreement as of November 7, 2018.


   By:________________________                     By:
  Date:          ee                  lOt `         Date   :   e           )t


  Joseph R. Saveri                                 Michael E. Martinez

                                                   K&L GATES LLP
  JOSEPH SAVERI LAW FIRM, INC.
                                                   70 W. Madison Street
  601 California Street                            Suite 3300
  Suite 1000                                       Chicago, IL 60602
  San Francisco, CA 94108
                                                   michael.martinez@klgates.com
  jsaveri@saverilawf irm.com


   Interim Class Counsel                           Counsel for Nichicon
   for Direct Purchaser Plaintiffs                 Corporation and Nichicon (America)
                                                   Corporation




                                              28
90277448801
